Schoonover, J.
Paragraph 1655, General Statutes of 1889, provides :
“The boards of county commissioners of the several counties of this State shall have exclusive control of all expenditures accruing, either in the publication of delinquent tax lists, treasurer’s notices, county printing, or any other county expenditures.”
Under this section the boards of county commissioners of the several counties in this State have the legal right to designate the official paper in each county in which delinquent tax lists, treasurer’s notices and the official notices and advertisements of the various officers of the county shall be published. Wren & Clawson v. Comm’rs of Nemaha Co., 24 Kan. 301.
The defendant in error admits that plaintiff’s paper was the official paper of Ford County on April 14, 1891, and remained the official paper until the second Monday of January, 1892, at which time the Board of
*7961. Appointmentlasts until County Commissioners was dissolved, and a new Board formed and organized. Defendant contends that the Board, acting in April, 1891, could contract in a matter of this kind only during its life. The Board, in April, 1891, made the Dodge City Democrat, the official paper in Ford County, "for the year ending April, 1892.” This contract did not become void when the Board, as an organized body, was dissolved, although it was not bindingon the new Board. Their hands were not tied. They had the legal right to revoke the order at any time. They could have designated another paper in the County as the official paper, immediately after they were organized, if they desired. They did not do so. No other paper was designated as the official paper of Ford County until the thirtieth day of March, 1892. When a board of county commissioners by their written order, designate a paper as the official paper of the county for a term extending beyond the life of the board, such order, while not binding on the new board, will remain in force until revoked.
■ The county treasurer of Ford County, on the thirteenth of March, 1892, delivered to plaintiff for publication in the Dodge City Democrat, the tax-sale redemption list .and final tax notice. It is admitted that this notice was made out by the treasurer and delivered to the plaintiff at the usual time and in obedience to law. It is not claimed that there was any collusion between the plaintiff and the county treasurer.
Paragraph 6986, General Statutes of 1889, provides :
" The county treasurer, at least four months before the expiration of1 the time limited for redeeming lands as aforesaid, shall cause to be published in some paper published in, or of general circulation in, his county, once a week, for four consecutive weeks (the *797publication herein provided to be completed at least four months before the day of sale), a list of all unredeemed lands and town lots,” etc.

2. Law axes time to publish.

It was the duty of the county treasurer to publish the notice, required by this section, in the official paper of his County. If the Board neglected to designate an official paper, then he must cause the notice to be published in some paper published in, or of general circulation in, his County. At the time he delivered the tax-sale redemption list and final tax notice to the Dodge City Democrat, it was the official paper of Ford County. At a special meeting of the Board of County Commissioners of Ford County on the thirtieth day of March, 1892, the Globe-Republican was made the official paper of Ford County, at the legal rate, commencing April 1, 1892, and ending February 1, 1898, and the plaintiff was instructed to turn over all copy of legal matter in his possession to the Globe-Republican, and the treasurer was requested to furnish to the Globe-Republican the tax-sale redemption lists and final tax notice for publication.
It is admitted that at this time the plaintiff had the tax-sale redemption list and final tax notice, delivered to him by the treasurer on the fourteenth day of March, 1892, “ in type, setup, ready for publication.” It is further admitted that if plaintiff is paid for work done up to March- 30, 1892, he would be entitled to recover $462.65.

*798
3. Treasurer need not make new lists.


4. printer may recover.

*797The boards of county commissioners of the several counties may designate the paper in which the county treasurer shall publish the delinquent tax lists and treasurer’s notices. The law, not the board of county commissioners, prescribes when the notices shall be published. When a treasurer prepares his tax sale re*798demption list and final tax notice at the usual time, and proceeds to have them published in the official paper of his county, he has discharged his duty, and he cannot be required by the board of county . , „ . , . commissioners to íurnish a new list for publication in a paper they may thereafter designate as the official paper; and where the publisher of an official paper of the county, without collusion and at the usual time, receives from the county treasurer the tax-sale redemption list and final tax notice and proceeds to publish the same, he is entitled to recover the amount due him up to the day his successor is designated.
The judgment of the District Court will be reversed, and the case remanded with direction to enter judgment in favor of the plaintiff in error for the sum of $462.65, with interest at the rate of six per cent, from the seventh day of January, 1893, and for costs.
Dennison, P. J., concurring.
Milton, J., having been of counsel, not sitting.